1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JIM OFFDENKAMP,                                    )    Case No.: 1:18-cv-1666-DAD- JLT
                                                        )
12                  Plaintiff,                          )    ORDER DIRECTING THE CLERK TO CLOSE
                                                        )    THE ACTION
13           v.                                         )
14   PRAXAIR DISTRIBUTION, INC.,                        )    (Doc. 8)
                                                        )
15                  Defendant.                          )
                                                        )
16
17           On April 16, 2019, the parties filed a “Stipulated Request for Dismissal of Action with
18   Prejudice,” indicating Plaintiff was “dismissing all claims and all causes of action” with prejudice.
19   (Doc. 8 at 2) “The plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Fed.R.Civ.P. 41(a)(1)(A)(ii). Because all parties
21   who have appeared signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of
22   San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Accordingly, the Clerk of Court is DIRECTED to close
23   this action.
24
25   IT IS SO ORDERED.
26       Dated:     April 22, 2019                                /s/ Jennifer L. Thurston
27                                                          UNITED STATES MAGISTRATE JUDGE

28
